DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
EGGERMONT (US PG Pub 2020/0067269 A1) (01/14/22 IDS), Jämsä et al. (US PG Pub 2017/0223788 A1) (08/31/21 IDS), and Crawford et al. (US PG Pub 2018/0323576 A1) (08/31/21 IDS) are the closest prior art.
In particular, EGGERMONT discloses a laser diode driver (104, FIG. 2, [0018]), comprising: 
a clock terminal (“In such cases additional terminals would be present, such as a shift out terminal, a clock terminal, and a latch terminal, but these additional terminals are not shown so as not to unduly complicate the figure,” [0027]) operable to receive a clock signal; 
a plurality of configuration terminals (222/224/226/228, FIG. 2, [0019]) operable to receive configuration data; 
a plurality of charging terminals (212/214, FIG. 2, [0019]) for charging an inductor (206, FIG. 2); and 
a plurality of drive terminals (218/220, FIG. 2, [0019]), each drive terminal being operable to be directly electrically connected to an anode or cathode of a plurality of laser diodes or to ground (218/220 are directly connected to anodes of laser diodes 205, FIG. 2, [0018]).
Jämsä discloses a first resonant circuit (FIG. 3) comprising a first source capacitor (106, FIG. 3, [0024]), a first inductor (108, FIG. 3, [0024]), and a first bypass capacitor (119, FIG. 3, [0024]), wherein the first source capacitor, the first inductor, and the first bypass capacitor are either directly or indirectly electrically connected to each other (FIG. 3).
Crawford discloses a pulsed laser diode driver circuit comprising a switch and controlling the switch so that “the peak current may also be limited by controlling the gate voltage of the switch FET 220.” ([0080])
However, the cited prior art fails to disclose or suggest “the high-current pulses corresponding to a peak current of a resonant waveform developed at respective anodes of the plurality of laser diodes, a timing of the high-current pulses being synchronized using the clock signal” in combination with the rest of the limitations as respectively recited in claims 1 and 19.
Therefore, claims 1 and 19 are allowable over the cited prior art and dependent claims 2-18 and 20 are also allowable as they directly or indirectly depend on claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828